—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 30, 1999, convicting him of criminal possession of stolen property in the fourth degree (three counts), criminal possession of stolen property in the fifth degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction because the testimony of his *556accomplice was not sufficiently corroborated (see, CPL 60.22 [1]). However, since he failed to move before the County Court to dismiss the indictment on this specific ground, the issue is unpreserved for appellate review (see, People v Durant, 186 AD2d 673; People v Coico, 176 AD2d 339). In any event, we find that the accomplice testimony was sufficiently corroborated by independent evidence tending to connect the defendant to the commission of the crimes of which he was convicted (see, CPL 60.22 [1]; People v Breland, 83 NY2d 286; People v White, 169 AD2d 798; see also, People v Gomez, 160 AD2d 399).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.